DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1 and 6 are rejected.
Claims 2-5 and 7-15 are withdrawn from consideration.

Election/Restrictions
Claims 2-5 and 7-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2021.

Information Disclosure Statement
The information disclosure statements submitted on November 18, 2021 and February 8, 2022 were considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 102

The rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2017/0114208 A1) is withdrawn due to the amendment to claim 1, filed January 19, 2022.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Orrillo et al. (“Host Amplification in a Dithioacetal-Based Dynamic Covalent Library”, Organic Letters, March 2017, Vol. 19, Issue 6, pp 1446-1449) is withdrawn due to the amendment to claim 1, filed January 19, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esso Research and Engineering Company (GB 786,178).
 	Esso Research and Engineering Company disclose bis-mercaptomethyl durene, which is a compound having the claimed formula V wherein two of the R41’s are methyl .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornilovitch et al. (“Current rectification by molecules with asymmetric tunneling barriers”, Physical Review B, Vol. 66, Issue 16, October 2002, pp. 165436-1 to 165436-11).
Kornilovitch et al. disclose the compound 
    PNG
    media_image1.png
    166
    559
    media_image1.png
    Greyscale
, which is a compound having the claimed formula VII wherein the R41’s are H and the R42’s are ethylene and hexylene (see page 165436-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699